Citation Nr: 1760941	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability with right leg radiculopathy. 

2.  Entitlement to service connection for glaucoma, to include as due to exposure to herbicides and to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This matter was last before the Board in February 2017, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the record.  Following the issuance of an August 2017 supplemental statement of the case continuing the denial of each of the issues on appeal, the case was returned to the Board for its adjudication. 

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of that hearing is of record. 

In May 2015, a different Veterans Law Judge who held a separate hearing remanded several issues for additional development.  These issues have not yet been recertified for appeal and remain pending on remand.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the Veteran's currently diagnosed low back disability with right leg radiculopathy is attributable to the Veteran's active service or any incident of service. 


2.  The competent evidence does not demonstrate that the Veteran's currently diagnosed glaucoma is attributable to the Veteran's active service or any incident of service, to include as due to a service-connected disability or as due to in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability with right leg radiculopathy have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303. 3.307, 3.309, 3.310 (2017); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 




Low Back Disability With Right Leg Radiculopathy

The Veteran contends that he injured his lower back in service and that he has experienced symptoms of a low back disability ever since the in-service injury.  Furthermore, he contends that he developed right leg radiculopathy as a separate condition attributable to the low back disability.  Upon review of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for chronic lumbago with right leg radiculopathy.  

A review of the Veteran's service treatment records shows that the Veteran was diagnosed with scoliosis on his August 1966 induction examination.  Thereafter, in October 1967 he was evaluated for a strained back when he reported experiencing pain after he picked up garbage cans.  The examiner noted that he had been hospitalized for three weeks prior to entering service for a back injury.  The Veteran was diagnosed with low back syndrome.  Subsequent treatment records do not show that the Veteran received any additional treatment for any symptoms related to a low back disability.  He was noted to have no abnormalities related to his spine on the September 1968 separation examination, and he did not report experiencing any such symptoms on the accompanying report of medical history.  

Post-service, records from Sparks Regional Medical Center dated in January 1984 show that the Veteran complained of severe low back pain following a fall injury.  An X-ray examination revealed slight thoracolumbar levoscoliosis.  Thereafter, the Veteran sought treatment for chest pain that radiated to his lower back from Sparks Regional in October 1984, and was evaluated as having some mechanical back pain component to his chest pain.  Subsequent treatment records from Spark Regional shows that the Veteran continued to receive treatment for low back pain with right lower extremity radiculopathy.  In June 2010, outpatient discharge reports show that the Veteran had a back fusion surgery, and was given a postoperative diagnosis of central disk herniation at L4-L5 and L5-S1.  

A May 1992 outpatient record from St. Edward Mercy Medical Center shows that the Veteran sought treatment for right gluteal pain and had an MRI examination of his lower back which revealed a large herniated disc at L5-S1 and a mild to moderate bulge seen at L4-5.  He was diagnosed with mild facet degenerative changes.  An accompany discharge report indicates that the Veteran had an L5 partial hemilaminectomy with a foraminotomy and removal of multiple extruded fragments of lumbosacral disks.  Later that year in October 1992 the Veteran was evaluated at St. Edward after experiencing a back injury when he attempted to catch himself falling off of a chair.  

The Veteran was first afforded an examination to evaluate the nature and etiology of the right lower extremity radiculopathy associated with his low back disability in December 2008.  The Veteran actually reported that he experienced radicular symptoms in all extremities.  A sensory examination revealed no abnormalities in any joint, while a radiological examination of the hands and feet revealed bilateral small joint hypertrophy and degenerative changes of the hands and no significant radicular abnormalities in the feet.  It was the examiner's opinion that the Veteran did not have a neurological or radicular condition, and thus they did not offer an etiology opinion.  

The Veteran was afforded an examination in January 2009 to specifically evaluate the nature and severity of the low back disability.  He reported that he had been experiencing low back pain since he injured his back in service lifting garbage.  He also acknowledged that he injured his back in a slip and fall injury in 1982.  He endorsed experiencing symptoms of urinary incontinence and urgency, numbness, paresthesias, and erectile dysfunction.  He also detailed functional impairment in the form of fatigue, decreased motion, stiffness, weakness, spasms, and pain that flared up after walking.  After a physical examination and a radiological examination, the examiner confirmed the diagnosis of low back pain with degenerative changes.  Unfortunately, the examiner declined to offer an opinion as to the etiology of the chronic lumbago, finding that to do so would require speculation.  Specifically, the examiner acknowledged that the Veteran had a low back injury in service that required an injection, and then had a subsequent back injury in 1982, some 14 years after service.  Accordingly, the January 2009 VA examiner concluded that he could not "state if his current low back pain is due to his injury in 1968 versus 1982." 

During the February 2010 hearing, the Veteran stated that he injured his back in service while training at Fort Benning, Georgia.  According to the Veteran he was given two injections in his back which did not resolve his pain symptoms.  Post-service, he acknowledged that he received continuous treatment for his back but that he was unable to retrieve records documenting this treatment due to the fact that the medical professionals who treated him at the time had all retired. 

The Veteran was afforded another VA examination in February 2011 to elicit an opinion regarding the nature and etiology of the chronic lumbago with asserted right leg radiculopathy.  He reported that he had experienced chronic low back pain with right sided radiculopathy since injuring his back lifting garbage in service in 1967, and that he currently experienced constant low back pain and constant dysesthesias from his right toes to right knee.  A review of medical records showed that the Veteran had an August 1999 NCS and EMG during which he reported that his low back pain began in 1990 and that he had low back surgery in 1992.  The results of the August 1999 NCS/EMG showed evidence of low back denervation but no evidence of diffuse neuropathy.  The examiner conducted a new NCS and EMG, both of which showed no evidence of current radiculopathy affecting the lower extremities or any peripheral neuropathy.  After reviewing the record and the results of the physical examination, the examiner found that the Veteran did not have peripheral neuropathy or active radiculopathy.  Furthermore, the examiner opined that it was less likely than not that the Veteran's low back condition was caused by or otherwise attributable to service.  In support thereof, the examiner relied on the Veteran's assertion during the August 1999 EMG/NCS that his chronic low back pain began in 1990.  

Pursuant to the Board's February 2017 remand, the Veteran was afforded a new VA examination in July 2017 in order to elicit an opinion regarding the nature and etiology of the low back disability.  The examiner listed the Veteran's diagnoses as degenerative arthritis of the spine, with a date of diagnosis in 1969, as well as intervertebral disc syndrome, with a date of diagnosis in 1999.  In addition, the examiner noted that the Veteran had degenerative disc disease and radiculopathy of the bilateral lower extremities, both associated with the low back disability.  
The Veteran reported that he experienced sudden severe back pain after moving garbage while in service in June 1967.  He also stated that he experienced back pain after repelling down a tower during in-service training a few weeks prior to the incident in June 1967.  According to the Veteran, his low back pain had its onset in 1990, for which he had an L5-S1 lumbar laminectomy in 1992.  Radicular examinations in 1992 and 2008 showed no abnormalities.  Thereafter, the Veteran detailed that he had a second back operation in June 2010 for mild spinal stenosis.  At the time of the examination he endorsed experiencing chronic back pain as well as constant dysesthesias from his right toes to his right knee, which he stated had been occurring since prior to his first back surgery.  He also described experiencing flare-ups of pain that prevented him from doing any physical activities.  

A sensory examination showed moderate pain, paresthesias, and numbness in the right lower extremity as well as mild pain, paresthesias and numbness in the left lower extremity.  It was the examiner's opinion that the Veteran had right lower extremity radiculopathy of moderate severity and left lower extremity radiculopathy of mild severity.  The examiner also diagnosed the Veteran with intervertebral disc syndrome and found that it necessitated episodes of bed rest of between one and two weeks in the last year prior to the date of the examination.  

After concluding the examination, the July 2017 examiner opined that it was less likely than not that the low back disability with associated radiculopathy was incurred in or caused by service.  In support thereof, the examiner acknowledged the history of back injury in service, but found that the in-service injury did not involve direct trauma and that the lifting injury he described would not result in a chronic low back disability.  The examiner also noted the lack of records documenting continuing treatment for any low back disability following the initial documentation of the injury.  The examiner further stated that this opinion covered any associated radicular conditions.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that service connection is warranted for a low back disability with associated radicular symptomatology.  The Board acknowledges that the Veteran has consistently reported that he injured his back in service in October 1967 while lifting heavy garbage cans, and his report is corroborated by one outpatient record showing that he did indeed seek treatment for low back pain that he attributed to lifting garbage in service.  However, no subsequent service records document what treatment, if any, he received for his low back pain and there is no indication that he ever complained of experiencing low back pain or radicular symptoms again while in service.  He did not report any history of back pain on his September 1967 report of medical history, and he was evaluated as having no abnormalities on his September 1967 discharge examination.  

As a layperson, the Veteran is competent to describe his low back disability and associated radicular symptoms and when he experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That being said, there is no evidence in the record which indicates that he is competent through training or credentials to diagnose or conclude that his current and longstanding low back disability with associated radicular symptomatology was incurred in service or is otherwise attributable to service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  That type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease. 

The Veteran's assertions must be considered in light of the medical opinions of record.  The Veteran has never submitted a statement from a medical professional in support of his contention that he developed a low back disability with associated radicular symptomatology while in service.  Moreover, the claims file is absent any documentation of the Veteran complaining of or being treated for symptoms of a low back disability until 1984, over 15 years after his discharge from service, with  continuing treatment for a low back disability not beginning until 1990.  The Veteran has been evaluated by two separate VA medical examiners who both offered negative etiology opinions regarding the low back disability and the associated radicular symptomatology.   In arriving at that conclusion, both examiners reviewed the Veteran's history of symptoms of a low back disability, and the July 2017 examiner explicitly highlighted the fact that the type of in-service injury the Veteran described would not typically lead to a chronic low back disability and/or the radicular symptomatology that the Veteran later reported experiencing.  Both examiners also noted the gap of several years between the Veteran's discharge from service and the date at which the Veteran began reporting symptoms of a chronic low back disability.  Taken together, the Board finds that the opinions of the February 2011 and July 2017 VA examinations to be highly probative of the issue at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).

While the 2017 examiner did list a date of 1969 for the diagnosis of degenerative arthritis of the spine in one section of the report, the examiner did not specify that this diagnosis was incurred with one year of service, and the overwhelming balance of the report reflects the view that the Veteran's back disability did not date back to the 1960s but instead was first manifest more than two decades later.  The Board will not speculate whether this notation was meant to reflect the Veteran's own subjective history, rather than a conclusion rendered by the examiner, but the Board does not find the notation to be dispositive within the clear context of this examination report.  

In summation, the service treatment records are absent any reported symptoms of a chronic low back disability and/or associated radiculopathy following the October 1967 injury, and the claims file does not show that the Veteran began receiving treatment for a low back disability with radicular symptomatology until 1990.  Although the Veteran has repeatedly asserted that he incurred a low back disability in service and has experienced symptoms of that disability, to specifically include radiculopathy of lower extremities, since the in-service injury, the lack of objective medical evidence to support this assertion makes his statements far less probative than those of the February 2011 and the April 2017 VA examiners.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Accordingly, the Board finds that the preponderance of the evidence is against a grant of service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

The Veteran may still be entitled to service connection if all of the evidence establishes that a low back disability with associated radicular symptomatology is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no objective evidence of incurrence in service, and there is an over 20 year gap between discharge and the diagnosis of a chronic low back disability with associated radiculopathy.  The Board acknowledges that the Veteran has attested to experiencing symptoms of a low back disability and radiculopathy since the October 1967 injury, but, without any documentation of continued treatment for a low back disability and/or radiculopathy in service and for 20 years thereafter, the Board cannot rely on the Veteran's statements alone.  The Veteran may believe that he incurred a low back disability and lower extremity radiculopathy in service, but the preponderance of the evidence shows instead that he was first diagnosed with a low back disability with associated radicular symptomatology in 1990.  

In conclusion, the opinions of the VA examiners along with the lack of any objective medical evidence showing that symptoms of a low back disability and/or radicular symptoms manifested before 1990 far outweigh the Veteran's assertions.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back disability with associated radicular symptomatology is otherwise attributable to service.  Service connection for a low back disability with associated radicular symptomatology under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of service connection for a low back disability with associated radicular symptomatology in total must be denied. 

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

Glaucoma

The Veteran contends that he developed glaucoma after his discharge from service and that it was directly due to his exposure to herbicides while in service in South Korea at or near the demilitarized zone (DMZ).  In the alternative, he contends that he developed glaucoma as a direct result of his separately diagnosed diabetes mellitus type II.  After a review of the claims file, the Board finds that the preponderance of the evidence is against a finding that the Veteran's glaucoma is attributable to his service.   

To begin, the Board first notes that service connection for glaucoma as secondary to diabetes mellitus type II is unfounded as the Veteran is not service-connected for diabetes mellitus type II.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).   Here, without any assertion that the Veteran's glaucoma is secondary to any of his currently service-connected disabilities, and no evidence in the record to support such a finding, the Board concludes that service connection for glaucoma on a secondary basis is not warranted.  

Moving on, a review of the service treatment records does not show that the Veteran complained of any symptoms of glaucoma while in service.  On his September 1968 separation examination he was evaluated as having normal eyesight, and he reported no vision problems on the accompanying report of medical history.  Furthermore, as will be discussed in further detail, the Veteran has consistently maintained that he developed symptoms of glaucoma after his discharge from service.  Accordingly, the Board finds that service connection on direct basis for glaucoma under 38 C.F.R. § 3.303(a) is denied.  

The Board will now consider the Veteran's primary theory of entitlement of service connection for glaucoma as due to in-service herbicide exposure.  Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Department of Defense ("DOD") has also confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  See 74 Fed. Reg. 36640, 36641.  For veterans who assert Agent Orange exposure during service in the Korean DMZ at a different time, the VA Adjudication Procedures Manual, the M21-1MR provides guidance for additional development to include final verification with the JSRRC.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(o). 

The Veteran's military personnel records indicate that he served in 2nd Battalion, 38th Infantry beginning in April 1968 up to the point of his separation in October 1968.  A review of 74 Fed. Reg. 36640, 36641 shows that the Veteran's service unit while he was in South Korea is included as one of those listed by DOD as having been assigned or rotated to areas near the DMZ.  Accordingly, as the Veteran had service during the time period proscribed by DOD, the Board finds that he is entitled to a presumption of exposure to herbicides while he was serving in South Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(o).

Although the Board finds that the Veteran was presumptively exposed to herbicides while serving in South Korea, glaucoma is not a disability listed under 38 C.F.R. § 3.309(e) for the purposes of presumptive service connection.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  That being said, he is not precluded from establishing service connection for his glaucoma as due to herbicide exposure with proof of actual causation, that is, proof the exposure to the herbicides actually caused the glaucoma.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Post-service medical records do not document that the Veteran was receiving any treatment for glaucoma at the point that the Veteran first established care with VA in April 2007.  A March 2009 intake record shows that the Veteran reported experiencing blurry vision occasionally and acknowledged that he was receiving medication from his private eye doctor to treat the glaucoma.  Subsequent VA treatment records show that the Veteran's glaucoma was listed as an active problem.  More recent records from Arkansas Vision Development Center show that the Veteran continued to receive treatment for primary open angle glaucoma at least through to January 2013.  Furthermore, contemporary VA treatment records confirm that the Veteran had continued to receive treatment for glaucoma at least as recently as March 2017. 

In an April 2009 letter, a Dr. S.R. indicated that he had treated the Veteran from February 1991 to June 1999 for low inter-ocular pressure, and that during this time the Veteran was a borderline candidate for glaucoma.  In another April 2009 letter, a Dr. W.V. stated that she had been treating the Veteran for vision problems and diagnosed him with primary open angle glaucoma in June 2005.  According to Dr. W.V. the glaucoma was controlled with medication.

During the February 2010 hearing, the Veteran stated that he first noticed symptoms of glaucoma in the 1970s but that he was first told of the condition in the 1980s when he was receiving treatment from a Dr. Roberts.  He also contended that his glaucoma could be related to his diabetes mellitus type II.  

The Veteran was scheduled for a VA examination in February 2011, during which he reported that he was suspected of having glaucoma since the early 1990s.  Upon reviewing the claims file, the examiner found the two letters from the physicians who had formerly treated the Veteran for his glaucoma, beginning in 1991.  On this basis, the examiner confirmed the diagnosis of glaucoma.  However, the examiner found no service treatment records documenting complaints of or treatment for glaucoma while in service.  Furthermore, the examiner did not find any evidence of a diagnosis of diabetes mellitus type II for the glaucoma to be secondary to, which was the alternative theory set forth by the Veteran.  Accordingly, the examiner opined that it was less likely than not that the glaucoma was related to service. 

Pursuant to the Board's February 2017 remand, the Veteran was afforded a new VA examination regarding his glaucoma in June 2017, with specific instructions to elicit an opinion as to whether the glaucoma could be related to in-service herbicide exposure.  After a physical examination and a review of the claims file, the examiner confirmed the glaucoma diagnosis, and further opined that it was less likely than not that the glaucoma was related to service, to include as due to in-service herbicide exposure.  In support thereof, the examiner referred to a clinical study which found no association between herbicide exposure and the later development of glaucoma.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the glaucoma is due to in-service herbicide exposure.  The Veteran has submitted no objective medical evidence in support of his assertion that his glaucoma is due to this exposure, and VA's own extensive research into this issue has resulted in no conclusive evidence linking glaucoma to herbicide exposure, as evidenced by the fact that glaucoma is not one of the disabilities entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(6).  On the other hand, the June 2017 examiner reviewed the claims file and contemporary medical research, and found it less likely than not that glaucoma was attributable to in-service herbicide exposure.  As the June 2017 examiner supported their opinion with reference to medical literature as well as the claims file, the Board finds that the opinion is far more probative than the Veteran's assertions, unsubstantiated as they are.  Accordingly, the Board concludes that service connection for glaucoma as due to in-service herbicide exposure is not warranted. 

The Veteran may still be entitled to service connection if all of the evidence establishes that glaucoma is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no objective evidence of incurrence in service, and there is an over 20 year gap between discharge and the first indication that the Veteran sought treatment for symptoms of glaucoma in 1991.  The Board acknowledges that the Veteran has attested to experiencing symptoms of glaucoma for years prior to 1991, but, without any documentation of this earlier treatment, the Board cannot rely on the Veteran's statements alone.  Moreover, although the Veteran has consistently contended that his glaucoma is due to in-service herbicide exposure, he has not presented any evidence which shows that he has the expertise necessary to make this determination.  Jandreau, 491 F.3d at 1372.  His claim of service connection for glaucoma is wholly unsupported by any objective medical evidence, and his contentions lack probative weight.  Buchanan, 451 F.3d at 1337. 

By contrast, both the February 2011 and June 2017 examiners thoroughly reviewed the claims file before concluding that it was less likely than not that the glaucoma was incurred in service or otherwise attributable to service.  Moreover, the June 2017 examiner referenced medical literature and concluding that it was less likely than not that the glaucoma was due to in-service herbicide exposure.  Thus, the Board finds that the opinions of the VA examiners far outweigh the Veteran's assertions.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's glaucoma is otherwise attributable to service.  Service connection for glaucoma under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of service connection for glaucoma in total must be denied. 

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).


ORDER


Service connection for a low back disability with right leg radiculopathy is denied.  

Service connection for glaucoma, to include as due to exposure to herbicides and to include as secondary to a service-connected disability, is denied.    



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


